Fourth Court of Appeals
                                San Antonio, Texas
                                       July 15, 2019

                                    No. 04-18-00733-CR

                                    Martin BALLEZA,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR12645
                         Honorable Frank J. Castro, Judge Presiding


                                      ORDER
       The Appellant’s Motion to Suspend T.R.A.P. 9.3 (b) (1) Paper Copies of Document Filed
in Paper Form is hereby GRANTED.


                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court